110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tenna Phipps LANG, Plaintiff-Appellant,v.Frank P. McGOWAN, Jr.;  Charles J. Baker, III;  Wade H.Logan, III;  Holmes & Thomson;  O. Fay Rell Furr, Jr.;James A. Merritt, Jr.;  David F. McInnis;  South CarolinaCourt of Appeals;  South Carolina Supreme Court;  CourtAdministration of South Carolina;  South Carolina Budget andControl Board;  State of South Carolina, Defendants-Appellees.
No. 97-1016.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 4, 1997.

Tenna Phipps Lang, Appellant Pro Se.
Edwin Eugene Evans, Senior Assistant Attorney General, Columbia, SC;  Roy Davis Howser, III, Michael R. Sullivan, HOWSER, NEWMAN & BESLEY, Columbia, SC;  Susan Pedrick McWilliams, Jennifer J. Aldrich, NEXSEN, PRUET, JACOBS & POLLARD, Columbia, SC;  Lawrence Bradley Orr, BRIDGES, ORR, DERRICK & ERVIN, Florence, SC, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting Defendants' motions to dismiss Appellant's federal law claims alleging civil rights violations, declining jurisdiction over the remaining state law claims, and denying Appellant's motion to file amended pleadings.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Lang v. McGowan, No. CA-96-1430-4-22BD (D.S.C. Dec. 9, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED